Exhibit 10.3

 

Consulting Agreement with Leo Melamed

 

Chicago Mercantile Exchange Holdings Inc. (the “Company”) previously filed a
Current Report on Form 8-K on September 12, 2005, reporting under Item 1.01 that
its Board of Directors had approved a consulting arrangement with Mr. Melamed.
Under the terms of the approved consulting arrangement, Mr. Melamed will provide
the Company with consulting services relating to the financial services industry
and related matters within Mr. Melamed’s areas of expertise during the period
Mr. Melamed serves as a director of the Company. For his consulting services,
Mr. Melamed will receive $300,000 per annum plus all reasonable and necessary
out-of-pocket travel and other expenses incurred in connection with the
consulting services and up to $150,000 annually for non-travel expenses relating
to his duties as a consultant of the Company, including office and secretarial
expenses. Under the agreement, Mr. Melamed may not, without the prior written
consent of the Company, render services to any competitor or otherwise compete
with the Company throughout the term of the agreement and for one year
thereafter.

 

The definitive written agreement relating to the approved consulting arrangement
was not executed at the time this Quarterly Report on Form 10-Q was filed.